Title: To George Washington from Colonel Theodorick Bland, December 1777
From: Bland, Theodorick
To: Washington, George



Sr
[December 1777]

The Original Establishment of my Regt was one feild Officer a Captain Leiutt Cornet three Corporals, one Drummer one trumpeter & thirty Rank and file ⅌ troop; a Quartermaster to each Squadron; a Chaplain and Surgeon & adjutant to the Regt, and a Rough Rider to each troop. Their Pay as follows

          
            Majr Commt
            10s.
            Adjutant
            7.6
          
          
            Capt.
             7.6
            Quar. Mastrs
            5.0
          
          
            Leiut.
             6
            Rough Ridr
            5.0
          
          
            Cornet
             5
            Drummer
            2.0
          
          
            Chaplain
            10
            Corporal
            2.0
          
          
            Surgeon
            10
            R. & file
            1.6
          
        
The Establishment which I had the Honr to propose to Yr Excelly some time ago was as follows. three feild officers, viz. Col:, Leiut. Col., Major; A Capt., Leiut, Cornet to each troop; A Chaplain, Surgeon & mate Paymaster Adjutant, Quar. Master, Riding Masters, staff; Non Commd 6 Quar. Mastr Serjts, 6 Drill Serjt, 1 trumpet Major, 6 Trumpeters 6 ferriers 1 Saddler; & each troop to consist of 32 Rank & file and four Supernumeraries.
By Having three feild officers the Regt which is divided into three squadrons, two troops forming a Squadron, has now a feild officer stationd with each Squadron to superintend and regulate it; and to Command it in the feild. Instead of three Qr Masters as formerly, which left one troop of a Squadron destitute of that necessary officer when detached, The Regt has now one Qr Mr who has in his departments Six assistants one to each troop in Quality of Qr Mastr Serjts who act for each troop while on detachment, and are subordinate to him when the regt is united.
The Qur Master draws from the Public Magazines, Regimental stores of all kinds, by returns made out by the Qur Mastr Serjts & signed by the Capt. of each troop, keeps them under his care, untill he has orders from the Colo. or Lieut. Colo. to deliver them out to the Q. Masters serjt of the Troops to be distributed. He keeps the Genl accots of arms accoutrements & necessaries reciev’d and deliv’d out and also the Genl accot of stopages—Forages for the Regt. He superintends the Q. Mrs

Serjts recieves and disburses the contingent Money for Forage and so forth from the Paymastr & accots with him for it, procures cloathing Tents Pickets & so forth marks out & directs the Pitching of Encampments, & when the whole regt mounts Guard, mounts with it.
The Paymaster recieves & disburses all pay bounty, contingent Money, & issues it but by the ⟨Cols⟩ or Commanders (being a Field Officer) orders settles all Regimental accots recieves all money arising from the Sale of Dead Officers & Mens effects, Horses unfit for service & for stopages & so forth, for which he is to give & take reciepts & produce vouchers The riding Master is to teach the men to sit, give them the proper attitudes, in riding leaping & so forth, dress and train the horses to fit them for the dif’rent Maneuvre’s, brake in new and report such old Horses & others as are unfit for service of which he is to keep a regular list, number’d according to the number of the Men, return it once a Month to the Commander of the regt, sign’d by the Captain of the troop to which the horses belong, and under the Commanders orders to dispose of them to the best advantage, the money arising from the sale to be received by the Paymaster, he is also to look out & contract for proper horses for the service referring them to the Col. to be accepted or rejected.
The Quarter Master Serjts are to draw from the Qr Mastr & Commy Genl Rations of forage & Provisions, see them weighed out, & that they are proper for men & horses and food of their kind, if otherwise, to report them to the officer of the day, who is to Inform the Commander of the Regt or detachment thereof. They are also to draw from the Regt Qr Master, Clothing, necessaries, Arms Ammunition & accoutrements for the troop, by a return made out and signed by the Capt.—to distribute them to such men as are in want under the Capts. inspection, to take an exact account of such things as are given out, to charge every individual with them in the troop Book, and once a month to make up and settle each mans acct, that they may be put under stopages at pay day, to Charge the pay master with stopages left in his hands, and credit the men therewith, the Stoppage acct to be returnd to the Regt Qr Master after being examined & Signed by the Capt. or next in Commd present with the troop. To keep a roll of Necessaries to produce it on the Parade of necessaries, & to examine them by it, to report such men as are found deficient and the means by which they became so; & to certify such as have lost or destroyd them fairly or by carelessness; Diligently to attend the Horses to water, feed, forage & Clean—to see that the Corporals keep their Barracks & Quarters clean; that the Stables and Pickets are regularly Cleaned, and the Horses so disposed as not to Injure themselves or Hurt each other. to receive a report every morning from the Corporals of the several Squads of such horses as are sick and want shoeing, to take care that the ferrier attend and shoe them,

to see that the ferrier be provided with proper tools Medcines &c. and that he do his duty or confine & report him. To draw soap for the Men and distribute it to the washerwomen of the troop. to retain in his hands one months pay due the washerwomen from the Men, to prevent them from embezling the mens cloths, and if they behave amiss to have them reported that they may be punishd & drumd & not sufferd to wash for the men again to sign the washerwomans Bills for washing having seen her vouchers from the Corporals of the Squads for whom she washes, & to see that the men are not charged more than Authorized by R. Orders. To attend the R. Qr Mastr with the Supernumeraries, to mark out & pitch encampments &c. To take care of the Baggage on a march, keep a Baggage book Numberd & see to the delivery of it, to Receive the Horse Accoutrements & cloths of Sick men give a rect for the same & return them when they are again fit for Duty and universally acknowledged that I thought it needless to mention them, for which reason & for Brevitys sake I have omitted saying any thing on that head, here, but shall on all occasions endeavor to point them out to the several officers under my Command. I am with the greatest respect Yr Excys most obedt sevt

Theok Bland

